DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 03/29/2022.  Claims 122-171, of which claim 122 is independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
	Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/EP2016/070169, filed 08/26/2016, which claims the priority of US Provisional Patent Application No. 62/210,038, filed on July 7, 2006.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 02/21/2018, 07/31/2018 and 03/29/2022 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claim 171 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: "receive input of subjective data of a user” (lines 1-2 of claim 171). Nowhere in the disclosure as originally filed, has such restriction been indicated.
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claim 122- rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 122, claim recites the limitation “wherein one or more processors of the device are configured to” (line 6 of claim 122), which term “one or more” makes it vague and indefinite, because claim already recites “a device configured for managing the chronic condition, including a processor” (line 3 of claim 122). It is recommended to amend the claim replace the above mentioned limitations with phrase -- wherein the one or more processors of the device are configured to-- and --a device configured for managing the chronic condition, including one or more processors--, correspondingly.

Claim also recites the limitation “one or more of the analyzed parameters” (line 15 of claim 12), which term “the analyzed parameters” makes it vague and indefinite.  It is not clear whether the term “the analyzed parameters” is referring to “the physiological parameters” or “the environmental parameters”, or both. It is recommended to replace the limitation with phrase --one or more of the analyzed environmental parameters--.

Regarding claim 171, claim recites the limitation “the device is further configured to receive input of subjective data of a user” (line 1 of claim 171), which term “input of subjective data of a user” makes it vague and indefinite, because it is not clear what it is referring to.  It is noted that the specification recites: “Other environmental data (e.g., information relating to air particulates and pollen counts) may similarly be estimated or gauged based on subjective input of a user.” (see¶[0127])

Regarding claims 123-170, claims are rejected due to their dependency to the rejected claim 122.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 122-127, 131, 135-139, 141, 149-150, 152-153, 155-157, 161-163, and 166-169 are rejected under 35 U.S.C. 103(a) as being unpatentable over International Publication No. WO 2015/065674 A1 to An et al. (see IDS)

Regarding claim 122, An et al. disclose a management system (Fig. 2: heart sound-based physiologic event detector circuit 200; Fig. 3: heart sound-based heart failure risk stratifier circuit 300) for managing a chronic condition of a user, (¶[0002]: detect and monitor heart failure decompensation; ¶[0003]: congestive heart failure) the system comprising at least: 
a device configured for managing the chronic condition (Fig. 2: heart sound-based physiologic event detector circuit 200; Fig. 3: heart sound-based heart failure risk stratifier circuit 300; ¶[0047]), including a processor (Figs. 2 and 3: HS signal processor circuit 215; Fig. 3: signal metrics generator circuit 320 and heart failure (HF) risk startifier circuit 330; ¶¶[0052]-[0054]) , the device configured for communication with a first monitor (Fig. 2 and 3: cardiac electrogram sensor circuit) configured to be wearable by the user (¶[0009]: a system can comprise an ambulatory medical device (such as an implantable medical device or a wearable medical device) that can detect an HF event or predict the risk of HF event using one or more signal metrics generated
from physiologic signals) and operative to generate a first signal associated with a first physiological parameter of the user (¶[0051]: As illustrated in FIG. 2, the physiologic signal sensing circuit 210 can include ... one or more other physiologic sensors... configured to generate physiologic signals to be used together with the heart sound signals in detecting the target physiologic event), wherein one or more processors of the device are configured to: 
access (1) a plurality of generated signals associated with a plurality of physiological parameters, the plurality of generated signals including the first signal (¶[0052]: The HS sensor circuit 214 can be coupled to a heart sound sensor that can detect the heart sound or other forms of signals generated as a result of mechanical activities of the heart such as contraction and relaxation); and (2) one or more environmental parameters (Figs 2 and 3: context detector 201; ¶[0009]: The medical device can include a context detector circuit that can detect contextual condition associated with a patient, such as an 30 environmental context or a physiologic context of a patient; ¶[0056]: As illustrated in FIG. 2, the heart sound analyzer circuit 212 can be coupled to the context detector 201 and receive the detected contextual conditions such as patient physiologic context or environmental context information; ¶¶[0069]-[0070]: environmental context detector 410), 
based on the accessed plurality of generated signals, derive the plurality of physiological parameters, the plurality of physiological parameters including the first physiological parameter (¶[0053]) ; 
analyze the derived plurality of physiological parameters and the one or more environmental parameters (¶¶[0054]-[0056]), to detect a trigger pattern associated with one or more of the analyzed parameters, the trigger pattern being indicative of a probable event of exacerbation of the chronic condition (Fig. 3: heart failure (HF) risk startifier circuit 330); and 
control activation of an automated response based on the detection of the trigger pattern (¶[0082]: The analysis report generator 520 can include an HF risk report generator 522 and a signal metrics performance report generator 524. The HF risk report generator 522 can generate a report to inform, warn, or ale1i a system
end-user an elevated risk of a patient developing a future HF event).

An et al. disclose as stated above. An et al. also disclose that the examples of the environmental context can include the ambient temperature, barometric pressure, humidity, or social environment (¶0048]), but do not expressly disclose  that the one or more environmental parameters comprising local airborne irritant data and/or local seasonal factor data. However, the additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to obtain the environmental parameters, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 123, An et al. disclose as stated above. An et al. also disclose wherein the system further includes a monitor generating at least one of the plurality of generated signals (Figs. 2 and 3: Cardiac Electrogram sensor circuit 213).

Regarding claim 124, An et al. disclose as stated above. An et al. also disclose wherein the device is further configured for receiving from a second monitor an additional generated physiological signal associated with an additional physiological parameter of the user, for the analysis, the second monitor being a stationary monitor (¶0058]).

Regarding claim 125, An et al. disclose as stated above. An et al. also disclose wherein at least one of the first and the second monitor comprises one of a ballistocardiogram sensor, a heart rate monitor, a photoplethysmography sensor, a breathing monitor, an acoustic monitor including a sound sensor, a non-contact motion sensor, a monitor configured to detect motion by radio frequency transmission and reception, a galvanic skin response sensor, an activity sensor, a spirometer, a gas sensor, and a temperature sensor (¶[0058]).

Regarding claim 126, An et al. disclose as stated above. An et al. also disclose wherein the first signal associated with at least one parameter of the plurality of physiological parameters is generated by a non-contact motion sensing apparatus (¶[0052]).

Regarding claim 127, An et al. disclose as stated above. An et al. also disclose wherein said one or more processors is configured to determine a motion of the user from one of the plurality of physiological parameters, said motion being one of a movement of the user's chest due to respiration, a sway motion, a sway motion cancellation, rollover in bed, and falling out of bed (¶[0076]).

Regarding claim 131, An et al. disclose as stated above. An et al. also disclose wherein the device is portable and integrated with a portable alarm triggered by the automated response (¶[0082], ¶[0104]).

Regarding claims 135-138 and 141, An et al. disclose as stated above, except for expressly teaching wherein the one or more processors are configured to analyze the plurality of physiological parameters and the one or more environmental parameters with a supervised classification system; wherein the one or more processors are configured to analyze the plurality of physiological parameters and the one or more environmental parameters by applying averaged decisions trees with random forests; wherein the device is further configured to track a baseline threshold of at least one of the plurality of the physiological parameters; wherein processor instructions of the one or more processors to analyze the plurality of physiological parameters and the one or more environmental parameters comprise rule thresholds that are varied based on adaptive probabilistic weightings from one or both of user specific and population based demographic data; wherein said one or more processors are configured to evaluate a derived physiological parameter by applying detrended fluctuation analysis (DFA) to detect a change in the parameter over a period of time on an order of days, weeks, months or years. However, the additional features are well-known mathematical techniques in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art , before the effective filing date of the claimed invention, to use such known technique to modify the system of An al.  and to arrive at the claimed invention with a reasonable expectation of success because such a combination would have represented the combination of known techniques through conventional manners to provide predictable and expected results

Regarding claim 139, An et al. disclose as stated above. An et al. also disclose wherein a derived physiological parameter is one of breathing rate, heart rate, blood pressure, cough signature, wheeze, snore, sleep disordered breathing, Cheyne-Stokes Respiration, sleep condition, and electrodermal response (¶[0049]:Examples of such a physiological signal can include one or more electrograms ... heart rate, heart rate variability, electrocardiogram, arrhythmia, intrathoracic impedance, intracardiac impedance, arterial pressure, pulmonary artery pressure, left atrial pressure, RV pressure, LV coronary pressure, coronary blood temperature, blood oxygen saturation, one or more heart sounds, physiologic response to activity, apnea hypopnea index, one or more respiration signals such as a respiration rate signal or a tidal volume signal).

Regarding claim 149, An et al. disclose as stated above. An et al. also disclose wherein the device is configured to track at least some of the physiological parameters during daytime and nighttime (¶[0076]).

Regarding claim 150, An et al. disclose as stated above. An et al. also disclose wherein a tracked physiological parameter is tracked by sensing an audio sound produced by the user during sleep (¶[0076]). 

Regarding claim 152, An et al. disclose as stated above. An et al. also disclose wherein the plurality of physiological and environmental parameters includes an environmental parameter based on at least one of climate data and geographic data (¶[0070]).

Regarding claim 153, An et al. disclose as stated above. An et al. also disclose wherein the device is configured to interface with a medical information system storing medical records of one or both of the user and other users, and wherein the analysis of the plurality of physiological and environmental parameters comprises an analysis of a parameter based on data accessed from the medical records of one or both of the user and the other users (¶[0064]).

Regarding claim 155, An et al. disclose as stated above. An et al. also disclose wherein the automated response based on the detection of the trigger pattern comprises a communication for application of a treatment by using a treatment device adapted for treating the chronic condition of the user (¶¶[0037]-0038]; ¶[0064]).

Regarding claim 156, An et al. disclose as stated above. An et al. also disclose wherein the automated response based on the detection of the trigger pattern comprises a communication for warning a user to refrain from a predetermined activity (¶[00104]).

Regarding claim 157, An et al. disclose as stated above. An et al. also disclose wherein the automated response based on the detection of the trigger pattern comprises a communication for instructing a user to affect a treatment of the chronic condition before performing a predetermined activity (¶[00104]).

Regarding claim 161, An et al. disclose as stated above. An et al. also disclose wherein the one or more processors of the device is configured to determine a treatment, a medication dosage, a change of treatment or a change of a medication dosage based on the trigger pattern (¶[00104]).

Regarding claim 162, An et al. disclose as stated above. An et al. also disclose wherein the automated response comprises a communication for managing the treatment or medication dosage that is determined ((¶¶[0037]-¶[0038]; ¶0044]; [00104]).

Regarding claim 163, An et al. disclose as stated above. An et al. also disclose wherein the chronic condition is a chronic respiratory condition (¶[0066]).

Regarding claim 166, An et al. disclose as stated above. An et al. also disclose wherein the trigger pattern indicative of a probable event of exacerbation of the chronic condition is indicative of an asthma condition and is based on any one or combination of breathing features and heart rate features, the breathing features including one or more of breathing rate, inspiration and expiration times and their ratio, breathing amplitude as assessed by local amplitude detection, comparison to personalized baseline measures related to breathing rate, and the heart rate features including one or more of heart rate variability and comparison to personalized baseline measures related to heart rate (¶[0066]; ¶[0073]).

Regarding claim 167, An et al. disclose as stated above. An et al. also disclose wherein the chronic condition is a chronic heart condition (¶¶[0002]-[0003]).

Regarding claim 168, An et al. disclose as stated above. An et al. also disclose wherein the trigger pattern indicative of a probable event of exacerbation of the chronic condition is indicative of a congestive heart failure condition (¶¶[0002]-[0003]; [0008]).

Regarding claim 169, An et al. disclose as stated above. An et al. also disclose wherein the device includes an input interface for receiving parameters of the plurality of physiological and environmental parameters, wherein the received parameters comprise any one or more of exercise data, breathing data, a cardiac data, a skin temperature data, skin coloration data, a sleep quality data, and blood pressure data, local weather data, and an indoor environmental data (¶[0064]).

	Claims 128-130, 132-134, 145, 147,150, 154, 158-160 are rejected under 35 U.S.C. 103(a) as being unpatentable over International Publication No. WO 2015/065674 A1 to An et al. in view of U.S. Patent Application Publication No. US 2015/0094544 A1 to Spolin et al. (see IDS)

Regarding claim 128, An et al. disclose as stated above. An et al. also disclose wherein the plurality of physiological parameters includes detected physiological parameters from sensors positioned in different locations (¶[0058]: the physiologic signal sensing circuit 210 can include other sensor circuits configured to produce physiologic signals ... deployed to inside or otherwise associated with the patient body), except for expressly teaching that the sensors are positioned in different locations. 
Spolin et al. disclose the sensors are positioned in different locations (¶[0031]: the processor can sample the heart rate sensor, the ski temperature sensor, the motion sensor, and/or any other sensor arranged within the wearable device, and the wireless transmitter within the wearable device can transmit data collected from these sensors to a paired base station and/or to a paired mobile computing device; [0072]: linking a wearable device to an account assigned to the infant ... additional devices can be linked to the account, such as additional base stations (e.g., other base stations arranged in other locations or rooms frequented by the infant); ¶[0102]: a parent can access the native infant monitoring application executing on his smartphone to select a base station from a set of base stations currently active ... based on an address, a GPS location ... set a first selected base station located in the infant's nursery as a primary base station and can set a second selected base station located in the kitchen of the infant's primary residence as a secondary base station.). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 129, An et al. in view of Spolin et al. disclose as stated above. Spolin et al. also disclose the one or more processors of the device is configured to select, based on a location of the user, at least one of said sensors in different locations from which to receive a generated physiological parameter (¶[0031]: the processor can sample the heart rate sensor, the ski temperature sensor, the motion sensor, and/or any other sensor arranged within the wearable device, and the wireless transmitter within the wearable device can transmit data collected from these sensors to a paired base station and/or to a paired mobile computing device; [0072]: linking a wearable device to an account assigned to the infant ... additional devices can be linked to the account, such as additional base stations (e.g., other base stations arranged in other locations or rooms frequented by the infant); ¶[0102]: a parent can access the native infant monitoring application executing on his smartphone to select a base station from a set of base stations currently active ... based on an address, a GPS location ... set a first selected base station located in the infant's nursery as a primary base station and can set a second selected base station located in the kitchen of the infant's primary residence as a secondary base station.). 

Regarding claim 130, An et al. in view of Spolin et al. disclose as stated above. Spolin et al. also disclose the one or more processors of the device is configured to select, based on a location of the user, at least one of said sensors in different locations from which to receive a generated physiological parameter (¶[0031]: the processor can sample the heart rate sensor, the ski temperature sensor, the motion sensor, and/or any other sensor arranged within the wearable device, and the wireless transmitter within the wearable device can transmit data collected from these sensors to a paired base station and/or to a paired mobile computing device; [0072]: linking a wearable device to an account assigned to the infant ... additional devices can be linked to the account, such as additional base stations (e.g., other base stations arranged in other locations or rooms frequented by the infant); ¶[0102]: a parent can access the native infant monitoring application executing on his smartphone to select a base station from a set of base stations currently active ... based on an address, a GPS location ... set a first selected base station located in the infant's nursery as a primary base station and can set a second selected base station located in the kitchen of the infant's primary residence as a secondary base station.). 

Regarding claim 132, An et al. disclose as stated above. An et al. also disclose wherein the one or more processors are further configured to apply trend monitoring (Fig. 8: trend the one or more signal metrics and compute a DI 810), except for expressly teaching it is used to determine the trigger pattern of the user indicative of a probable event of exacerbation of the chronic condition. 
Spolin et al. disclose the trend monitoring is used to determine the trigger pattern of the user indicative of a probable event of exacerbation of the chronic condition (¶[0059]; ¶[0061]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 133, An et al. in view of Spolin et al. disclose as stated above. Spolin et al. also disclose wherein the trend monitoring comprises evaluating data derived from people other than the user (¶[0017]; ¶¶[0061]-[0062]).

Regarding claim 134, An et al. in view of Spolin et al. disclose as stated above. An et al. also disclose wherein the trend monitoring comprises determining a user-specific trigger based on manually entered feedback from the user (¶[0061]; ¶[0067]).

Regarding claim 140, An et al. disclose as stated above, except for expressly wherein the one or more processors are configured to process any one or more of inspiration time, expiration time, a ratio of inspiration-to expiration time, and respiratory waveform shape to detect the trigger pattern. However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0066]; ¶[0073]; ¶[0076]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claims 142-143, An et al. disclose as stated above, except for expressly teaching wherein the derived physiological parameter is respiratory rate, and, the applying comprises processing of respiratory rate variability (RRV); wherein the derived physiological parameter is heart rate, and wherein the applying comprises processing of heart rate variability (HRV). However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0066]; ¶[0073]; ¶[0076]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claims 144, 146 and 148, An et al. in view of Spolin et al. disclose as stated above. Spolin et al. also disclose wherein said one or more processors are configured to process both HRV data and galvanic skin response (GSR) data to generate an estimate of a balance between sympathetic and parasympathetic activation, wherein said balance is indicative of stability or progression of the chronic condition; wherein said one or more processors are configured to identify one of asthma, gastroesophageal reflux disease, upper airway cough syndrome based on the classification of the cough signature; wherein said one or more processors are configured to determine a sleep score based on detected coughing, and to estimate a change in risk of an exercise induced event causing the chronic condition to worsen for the user (¶[0066]; ¶[0073]; ¶[0076]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 145, An et al. disclose as stated above, except for expressly teaching a derived physiological parameter is a cough signature and wherein said one or more processors are configured to classify the cough signature based on at least one of. whether the cough occurs in a spasms, whether the cough is dry or productive; and whether it is persistent 

Spolin et al. disclose a derived physiological parameter is a cough signature and wherein said one or more processors are configured to classify the cough signature based on at least one of whether the cough occurs in a spasms, whether the cough is dry or productive; and whether it is persistent (¶[0031]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 147, An et al. disclose as stated above, except for expressly teaching wherein said one or more processors are configured to track a breathing pattern of the user based on combining data associated with the cough signature, and at least one of a breathing signal, heart rate data, blood pressure data, and motion sensor data.

Spolin et al. disclose said one or more processors are configured to track a breathing pattern of the user based on combining data associated with the cough signature, and at least one of a breathing signal, heart rate data, blood pressure data, and motion sensor data (¶[0031]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 151, An et al. disclose as stated above, except for expressly teaching wherein a tracked physiological parameter is determined in relation to its occurrence during a detected sleep stage including any one of light sleep, deep sleep and REM sleep. However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0076]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 154, An et al. disclose as stated above, except for expressly teaching wherein the one or more processors are configured to analyze received or accessed geographical data to determine whether there is a risk, or a change in risk, of exacerbation of the chronic condition. However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0070]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 158, An et al. disclose as stated above, except for expressly teaching wherein the device comprises a smart-phone or smart- watch.
Spolin et al. disclose the device comprises a smart-phone or smart- watch (¶[0063]:
particular local device (e.g., the base station, a father’s smart phone, or a grandparent’s tablet, etc.). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 159, An et al. disclose as stated above, except for expressly teaching a smart-case or a cover, wherein the device is configured to detect a proximity of the smart-case or cover that houses or at least partially covers, or couples to, the device or one of the monitors.
Spolin et al. disclose a smart-case or a cover, wherein the device is configured to detect a proximity of the smart-case or cover that houses or at least partially covers, or couples to, the device or one of the monitors (¶[0063]: the system can pair ambient data from a particular local device (e.g., the base station, a father's smartphone, or a grandparent's tablet, etc.) with infant vitals data received from the wearable device; ¶[0033]; ¶¶[0064]-[0067]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 160, An et al. disclose as stated above, except for expressly teaching wherein the device is configured to generate an alert when the smart case is not within a predefined range of the device.
Spolin et al. disclose the device is configured to generate an alert when the smart case is not within a predefined range of the device (¶[0056]: when the wearable device is removed from the base station by more than a threshold distance or a signal broadcast from the wearable device is no longer detected, the base station can transmit an alert to the mobile computing device indicating that the wearable device is out of range of the base, and the base station can thus cease collection of local ambient data until the wearable device is again within the wireless range of the base station). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al.  in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 164, An et al. disclose as stated above, except for expressly teaching wherein the chronic condition managed is asthma, and wherein a determined treatment or medication dosage is one of: a number of puffs from an inhaler; and a quantity on a metered inhaler. However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0066]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

Regarding claim 165, An et al. disclose as stated above, except for expressly teaching wherein the chronic condition is COPD, and wherein a determined treatment or medication dosage is a treatment from one of an inhaler, nebulizer, and supplemental oxygen tank. However, the above mentioned additional features are obvious in view of Spolin et al. (¶[0066]). It is desirable to avoid collection of data to a location or space not occupied by the user of wearable device, because it is not sufficiently relevant to the user. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Spolin et al. to modify the system of An et al. in order to provide to collect relevant vitals data from the wearable device substantially in real-time, as suggested by Spolin et al. (¶[0056]).

	Claim 170 is rejected under 35 U.S.C. 103(a) as being unpatentable over International Publication No. WO 2015/065674 A1 to An et al. in view of U.S. Patent Application Publication No. US 2012/0041279 A1 to Freeman et al. (see IDS)

Regarding claim 170, An et al. disclose as stated above, except for expressly teaching a respiratory pressure therapy device and a patient interface, the respiratory pressure therapy device configured to provide a respiratory treatment for the chronic condition via the patient interface. However, the above mentioned additional features are obvious in view of Freeman et al. (¶[0208]). It is desirable to detect the patient’s breathing effort or respiratory pattern which is sign of patient degradation. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Freeman et al. to modify the system of An et al. in order to provide to accurately determine respiratory volume, as suggested by Freeman et al. (¶[0012]).

Allowable Subject Matter
 	Claims 135-138, 140-144, 146, 148, 151, 154, 164-165, and 170 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631